UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4341


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALLEN DAVID HOLLAND,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. J. Michelle Childs, District Judge. (8:12-cr-00481-JMC-1)


Argued: May 10, 2018                                              Decided: June 14, 2018


Before NIEMEYER, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Jonathan McKey Milling, MILLING LAW FIRM, LLC, Columbia, South
Carolina, for Appellant. Everett Eugene McMillian, OFFICE OF THE UNITED
STATES ATTORNEY, Florence, South Carolina, for Appellee. ON BRIEF: Beth
Drake, United States Attorney, Columbia, South Carolina, Alan Lance Crick, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In this appeal, Allen David Holland challenges the district court’s imposition of

his revocation sentence. Applying a plain error standard of review, we conclude that: (1)

the district court did not plainly err in determining that criminal domestic violence under

South Carolina law qualifies as a “crime of violence” under U.S. Sentencing Guideline

(U.S.S.G.) § 4B1.2(a); and (2) the district court adequately explained its reasons for

imposing a 51-month sentence. We therefore affirm the district court’s judgment.



                                             I.

       In 2013, Holland pleaded guilty to conspiracy to distribute methamphetamine in

violation of 21 U.S.C. §§ 841, 846, and was sentenced to serve a term of 80 months’

imprisonment followed by 10 years of supervised release. 1 While on supervised release,

Holland failed a drug screening test. Five days later, Holland was arrested for second-

degree criminal domestic violence in violation of South Carolina Code § 16-25-20(A),

(C), after he drove his vehicle into a car driven by his pregnant girlfriend. Based on these

two offenses, the probation officer filed a motion to revoke Holland’s supervised release.

Holland was arrested and, after an initial hearing, was released on bond.

       About one month later, Holland was arrested for a third-degree offense of criminal

domestic violence under South Carolina Code § 16-25-20(A), (D), after physically


       1
        Pursuant to 18 U.S.C. § 3582(c)(2), the district court later reduced Holland’s
sentence to a term of 50 months’ imprisonment.


                                             2
assaulting his girlfriend.   In the probation officer’s violation report, he classified

Holland’s arrest for second-degree criminal domestic violence as a “Grade A” violation,

and third-degree criminal domestic violence and use of illegal drugs as “Grade C”

violations. In accordance with these classifications, the probation officer recommended a

guidelines range of between 51 and 63 months in prison. After holding an evidentiary

hearing, the district court concluded that Holland committed the violations as alleged,

accepted the probation officer’s recommendation, and imposed a sentence of 51 months’

imprisonment followed by five years of supervised release. Holland now appeals.



                                           II.

      “A district court has broad, though not unlimited, discretion in fashioning a

sentence upon revocation of a defendant’s term of supervised release.” United States v.

Slappy, 872 F.3d 202, 206 (4th Cir. 2017); see United States v. Thompson, 595 F.3d 544,

546-47 (4th Cir. 2010). In reviewing a revocation sentence, we initially consider whether

the sentence is procedurally and substantively reasonable. 2 United States v. Wynn, 786




      2
         If we conclude that the revocation sentence is unreasonable, we further must
consider whether the sentence is plainly unreasonable. United States v. Wynn, 786 F.3d
339, 341 (4th Cir. 2015) (citing United States v. Crudup, 461 F.3d 433, 439 (4th Cir.
2006)). Our review of supervised release revocation sentences “follow[s] generally the
procedural and substantive considerations that we employ in our review of original
sentences, . . . with some necessary modifications to take into account the unique nature
of supervised release revocation sentences.” Crudup, 461 F.3d at 438-39 (citation
omitted).


                                           3
F.3d 339, 341 (4th Cir. 2015) (citing United States v. Crudup, 461 F.3d 433, 439 (4th Cir.

2006)).

       Holland’s arguments focus exclusively on allegations of procedural error. See

United States v. Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010) (explaining that issues on

appeal presented only claims of procedural reasonableness and therefore court did not

address substantive reasonableness).     He contends that the district court committed

procedural error by failing to calculate properly his guidelines range, and by failing to

explain adequately the sentence imposed. See Gall v. United States, 552 U.S. 38, 51

(2007) (describing procedural reasonableness issues). Because Holland did not raise

these arguments before the district court, and did not otherwise request a specific

sentence that was rejected by the court, we review the issues presented for plain error.

United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013) (reviewing for plain error when

defendant failed to object to court’s explanation of his revocation sentence); Lynn, 592
F.3d at 577-79 (explaining that to preserve procedural error argument defendant must

argue for sentence lower than the one imposed).

       Under the plain error standard, Holland must establish that: (1) there was error; (2)

the error was plain; and (3) the error affected his substantial rights. United States v.

Olano, 507 U.S. 725, 732 (1993). Further, any error that occurred must “seriously [have]

affect[ed] the fairness, integrity or public reputation of [the] judicial proceedings.” Id.

(internal quotation marks omitted). Mindful of these principles, we turn to consider each

of Holland’s arguments.



                                             4
                                             A.

       Holland first argues that the district court erred in calculating his sentencing

guidelines range. According to Holland, the South Carolina offense of criminal domestic

violence does not qualify as a “Grade A” violation under U.S.S.G. § 7B1.1(a)(1), because

the offense is not a “crime of violence” within the meaning of U.S.S.G. § 4B1.2(a).

Holland contends that the district court erroneously considered Holland’s actual conduct

underlying the arrest for second-degree criminal domestic violence, rather than

conducting a categorical analysis of the elements of that offense. Holland maintains that

under the categorical approach, the offense of criminal domestic violence in any assigned

degree does not qualify as a crime of violence. Holland therefore argues that the offense

of criminal domestic violence qualifies only as a “Grade B” violation, which would have

resulted in a lower guidelines range and sentence.

       We disagree with Holland’s position. Employing a categorical analysis, we hold

that the court did not plainly err in concluding that the offense of criminal domestic

violence qualifies as a “crime of violence.” 3


       3
          Because we review this question for plain error, we need not address directly
whether the district court properly considered Holland’s actual conduct underlying his
arrest for criminal domestic violence, under U.S.S.G. § 7B1.1 cmt. n.1, an issue on which
our sister circuits are not in accord. Compare United States v. Golden, 843 F.3d 1162,
1166-67 (7th Cir. 2016) (rejecting use of categorical approach in analyzing supervised
release violation sentences), United States v. Carter, 730 F.3d 187, 191-92 (3d Cir. 2013)
(same), and United States v. Cawley, 48 F.3d 90, 93 (2d Cir. 1995) (considering actual
conduct underlying crime), with United States v. Willis, 795 F.3d 986, 992 (9th Cir. 2015)
(holding that the categorical approach should apply to determine whether a person’s
conduct during supervised release constitutes a Grade A violation).


                                                 5
       A supervised release violation is classified as a “Grade A” violation if, among

other factors not relevant here, the violation qualifies as the commission of “a crime of

violence.” U.S.S.G. § 7B1.1(a)(1) & cmt. n.2 (referring to U.S.S.G. § 4B1.2(a)). Under

the categorical approach, to constitute a “crime of violence,” the South Carolina offense

of criminal domestic violence necessarily must have “as an element the use, attempted

use, or threatened use of physical force against the person of another” (the force clause). 4

U.S.S.G. § 4B1.2(a)(1); see United States v. Gardner, 823 F.3d 793, 803 (4th Cir. 2016)

(applying categorical approach with respect to force clause contained in 18 U.S.C. §

924(e)(2)(B)(i)).

       In making this assessment, we review the elements of the offense and “the

minimum conduct necessary for a violation” as defined by state law. Gardner, 823 F.3d

at 803 (citation omitted).    An individual commits the offense of criminal domestic

violence under South Carolina law when he (1) causes, offers, or attempts to cause

physical harm to a household member (2) with the apparent present ability to create a fear

of imminent peril. State v. Golston, 732 S.E.2d 175, 178 (S.C. Ct. App. 2012) (citing

S.C. Code § 16-25-20(A) (the criminal domestic violence statute)).



       4
         To qualify as a “crime of violence” under U.S.S.G. § 4B1.2(a), the crime also
must be punishable by imprisonment for a term exceeding one year. This condition is
satisfied here, because second-degree criminal domestic violence is punishable by a term
of imprisonment of up to three years. See S.C. Code § 16-25-20(C). We also observe
that under U.S.S.G. § 4B1.2(a), a crime also could qualify as a “crime of violence” if it
constituted one of the enumerated offenses listed in subsection (2). However, we need
not address that subsection in this case.


                                             6
       We previously have held in an unpublished opinion that all means of committing

the South Carolina offense of criminal domestic violence, namely, causing, offering, or

attempting to cause physical harm to the victim, as described in the criminal domestic

violence statute, necessarily fell within the force clause. United States v. Chisolm, 579 F.

App’x 187, 194-96 (4th Cir. 2014) (unpublished) (addressing whether the offense of

criminal domestic violence, as a lesser included offense of criminal domestic violence of

a high and aggravated nature, qualifies as a crime of violence under U.S.S.G.

§ 4B1.2(a)(1)). Focusing on the least culpable means of committing the offense of

criminal domestic violence of “offering” to cause harm, we explained that under South

Carolina jurisprudence, an offer of harm coupled with the present ability to inflict fear of

imminent peril, qualifies as a “threatened use of force” under the force clause of U.S.S.G.

§ 4B1.2(a)(1). Id. at 194-95.

       We further explained that our conclusion was supported by several decisions in

other circuits, namely, that an offer to cause harm, as described in the South Carolina

criminal domestic violence statute, qualifies as a threat in the context of the force clause.

Id. (collecting cases). Recently, in two other unpublished opinions, we reaffirmed our

holding in Chisolm that the offense of criminal domestic violence qualifies as a “crime of

violence.”   United States v. Lewis, 719 F. App’x 210, 219-20 (4th Cir. 2018)

(unpublished) (addressing identical force clause under the Armed Career Criminal Act,

18 U.S.C. § 924(e)(2)(B)(i)); United States v. Young, 702 F. App’x 113, 115-16 (4th Cir.

2017) (unpublished) (addressing the force clause in U.S.S.G. § 4B1.2(a)).



                                             7
         Although our holdings in Chisolm, Lewis, and Young are not precedential, no other

binding decision from the Supreme Court or this Circuit has addressed whether the South

Carolina offense of criminal domestic violence qualifies as a crime of violence under

U.S.S.G. § 4B1.2(a). Accordingly, the district court’s conclusion that the South Carolina

offense of criminal domestic violence qualifies as a crime of violence could not constitute

error that is plain under the standard of review that we apply in this case. See United

States v. Carthorne, 726 F.3d 503, 516 (4th Cir. 2013) (explaining that error is “plain” or

“obvious” when settled law establishes that an error has occurred).

         We therefore conclude that the district court did not plainly err in categorizing

Holland’s arrest for second-degree criminal domestic violence as a “Grade A” violation

that qualifies as a “crime of violence” under the guidelines. Thus, the district court did

not commit procedural error in calculating Holland’s sentencing guidelines range on this

basis.

                                             B.

         Holland also argues that the district court committed procedural error in imposing

his revocation sentence by failing to articulate adequately the reasons for selecting a 51-

month sentence. We disagree.

         In explaining its reasons for imposing a revocation sentence, a district court need

not provide the same level of detail or specificity required for an initial post-conviction

sentence. United States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007). Instead, the court

need only provide a statement of reasons that permits this Court to “effectively review the

reasonableness of the sentence.” Id.; see Slappy, 872 F.3d at 210. In determining the

                                              8
appropriate sentence, a sentencing court should consider the defendant’s breach of trust,

the seriousness of the underlying violation, and the defendant’s criminal history, as well

as the factors listed in 18 U.S.C. § 3553(a). 5 See Slappy, 872 F.3d at 207. Under the

deferential standard of review applicable to revocation sentences, coupled with our

review for plain error in this case, Holland bears a heavy burden to show that the district

court’s explanation for a within-range revocation sentence was insufficient. Thompson,
595 F.3d at 547.

       Here, although the district court’s comments in explaining the revocation sentence

were not extremely detailed, the court’s explanation was sufficient to reveal its basis for

the particular sentence chosen. Before imposing the revocation sentence, the district

court analyzed Holland’s criminal history and explained that the severity of Holland’s

Category VI criminal history constituted the primary concern for the court. The court

also emphasized that Holland’s domestic violence offenses “jeopardized the safety of”

his child and served as an example of Holland’s pattern of violent conduct. Finally, the

district court specifically referenced its consideration of relevant policy and statutory

factors, observing that imposition of a 51-month sentence, which was at the low-end of

the guidelines range, was “fair, equitable, [and] not greater than necessary to achieve the

sentencing factors.” Therefore, we hold that the district court adequately addressed its




       5
          The policy statements regarding revocation sentences appear in the U.S.
Sentencing Guidelines Manual § 7A(3)(b).


                                            9
reasons for imposing Holland’s revocation sentence, and did not commit procedural error

in this regard.



                                           III.

       For these reasons, we hold that Holland’s revocation sentence is not unreasonable,

and we affirm the district court’s judgment.



                                                                            AFFIRMED




                                               10